Name: 97/643/EC, Euratom: Council Decision of 27 September 1997 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1997-10-04

 Avis juridique important|31997D064397/643/EC, Euratom: Council Decision of 27 September 1997 appointing a member of the Economic and Social Committee Official Journal L 272 , 04/10/1997 P. 0049 - 0049COUNCIL DECISION of 27 September 1997 appointing a member of the Economic and Social Committee (97/643/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 165 thereof,Having regard to Council Decision 94/660/EC, Euratom of 26 September 1994 appointing the members of the Economic and Social Committee for the period up to 20 September 1998 (1),Whereas a seat as a member of that Committee has fallen vacant following the resignation of Mr Leopold Maurer of which the Council was notified on 21 April 1997;Having regard to the nominations submitted by the Austrian Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Michael Reiterer is hereby appointed a member of the Economic and Social Committee in place of Mr Leopold Maurer for the remainder of the latter's term of office, which runs until 20 September 1998.Done at Brussels, 27 September 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 257, 5. 10. 1994, p. 20.